Order entered August 6, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00868-CV

                             DON A. MITCHELL, Appellant

                                            V.

                      FREESE & GOSS, PLLC, ET AL., Appellees

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-14-08251

                                        ORDER
       We GRANT appellant’s August 4, 2015 unopposed motion for an extension of time to

file a brief. Appellant shall file a brief by SEPTEMBER 16, 2015. We caution appellant that

no further extension will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE